        Case 6:18-cv-00103-YY       Document 130     Filed 03/22/21     Page 1 of 5



Vicki M. Smith, OSB No. 015110
Email: smith@bodyfeltmount.com
Jamie T. Azevedo, OSB No. 050370
Email: azevedo@bodyfeltmount.com
BODYFELT MOUNT LLP
319 SW Washington St., Suite 1200
Portland, Oregon 97204
Telephone: (503) 243-1022
Facsimile: (503) 243-2019

      Of Attorneys for Defendant Keefe Commissary Network LLC




                          UNITED STATES DISTRICT COURT

                                DISTRICT OF OREGON

                                   EUGENE DIVISION

BRADLEY W. MONICAL,                            Case No. 6:18-cv-00103-YY

                           Plaintiff,
                                               DEFENDANT KEEFE COMMISSARY
          v.                                   NETWORK LLC’S RESPONSE TO
                                               PLAINTIFF’S MOTION FOR
MARION COUNTY, Sheriff Jason Myers,            SCHEDULING ORDER AND
Marion County Jail Commander Tad               MOTION TO QUASH DISCOVERY
Larson, Keefe Commissary Network LLC,
Deputy Straus, Deputy Dunnbarr, Deputy
Frieze, Deputy McGowan, Deputy Knospe,
and Cindy Gage,

                           Defendants.


                                LR 7–1 CERTIFICATION

      The plaintiff opposing party is a prisoner and is not represented by counsel.

         RESPONSE TO PLAINTIFF’S MOTION FOR SCHEDULING ORDER
                   AND MOTION TO QUASH DISCOVERY

      Comes now Defendant Keefe Commissary Network LLC (“KCN”), by and through

counsel, and for its Response to Plaintiff’s Motion to Set Scheduling Order for Discovery

and Dispositive Motions [Doc. 124] and its Motion to Quash Discovery, states as follows:

Page 1 - DEFENDANT KEEFE COMMISSARY                           BODYFELT MOUNT LLP
NETWORK LLC’S RESPONSE TO PLAINTIFF’S                             Attorneys at Law
                                                        319 SW Washington Street, Suite 1200
MOTION FOR SCHEDULING ORDER AND                                  Portland OR 97204
MOTION TO QUASH DISCOVERY                              Phone: 503-243-1022 Fax: 503-243-2019
        Case 6:18-cv-00103-YY       Document 130      Filed 03/22/21     Page 2 of 5



                    PROCEDURAL HISTORY AND BACKGROUND

       Plaintiff is an individual lawfully incarcerated at the Oregon State Penitentiary.

Plaintiff alleges that KCN violated his First Amendment Rights by charging postage rates in

excess of government rates. [Doc. 58, p. 5.] Plaintiff named KCN as a Defendant in his

third amended complaint, filed in March 2020. [Doc. 58.] KCN moved to quash service and

dismiss the claims against it in May 2020. [Doc. 89.] The Court entered its final Opinion

and Order on that motion on January 22, 2021.

       Meanwhile, discovery closed January 19, 2021, and dispositive motions were

originally set to be filed by February 25, 2021. [Doc. 100]. KCN moved for an extension of

time to file a Motion for Summary Judgment on February 24, 2021 [Doc. 119], which the

Court granted, extending the dispositive motions deadline to March 26, 2021 [Doc. 121]. On

March 8, 2021, Plaintiff filed the instant motion to set a scheduling order for discovery

relating to KCN. [Doc. 124]. Two days later, and three months after discovery closed,

Plaintiff served his first set of discovery requests upon KCN. Smith Decl., Ex A.

       KCN will file a Motion for Summary Judgment asserting Plaintiff failed to exhaust his

administrative remedies regarding his claims against KCN on or before March 26, 2021.

                                       ARGUMENT

   1) A Scheduling Order relating to KCN is inappropriate at this time, as Plaintiff waited
      long after discovery closed to request it and KCN intends to file a Motion for Summary
      Judgment upon which success is likely.

       Plaintiff’s request for a scheduling order to conduct discovery into KCN is untimely

and inappropriate. Per Plaintiff’s own motion, KCN has been involved in this matter for

nearly a calendar year. [Doc. 124, p. 2.] Plaintiff made no effort to serve discovery in this

time. Plaintiff agrees that discovery closed on January 19, 2021. Id. Plaintiff, however, has


Page 2 - DEFENDANT KEEFE COMMISSARY                            BODYFELT MOUNT LLP
NETWORK LLC’S RESPONSE TO PLAINTIFF’S                              Attorneys at Law
                                                         319 SW Washington Street, Suite 1200
MOTION FOR SCHEDULING ORDER AND                                   Portland OR 97204
MOTION TO QUASH DISCOVERY                               Phone: 503-243-1022 Fax: 503-243-2019
        Case 6:18-cv-00103-YY        Document 130      Filed 03/22/21     Page 3 of 5



given no justification as to why he has not explored his claims against KCN in the nearly a

year that KCN has been involved in the suit or even in the time after the Court entered its

final Opinion and Order on KCN’s motion to dismiss. Plaintiff has no excuse, and his time

to conduct discovery has long since passed.

       Further, based on review of Plaintiff’s grievances pursued in the Marion County Jail,

KCN will be filing a Motion for Summary Judgment relating to Plaintiff’s failure to exhaust

administrative remedies in the near future. KCN expects that it will be successful in receiving

judgment as a matter of law on the claims against it, and reopening discovery would be

inappropriate at this time. In the event that KCN is not successful on this motion, KCN would

consent to the entry of a scheduling order relating solely to the merits of Plaintiff’s claims

against KCN.

   2) Plaintiff’s discovery requests issued after the close of discovery should be quashed.

       Plaintiff inappropriately served discovery months after the discovery deadline closed

and even after he filed his own motion to reopen discovery. These requests should be

quashed. Plaintiff has no right to serve discovery in clear defiance of this Court’s discovery

orders. Even if Plaintiff’s request for a Scheduling Order is granted, the currently filed

discovery is untimely. This Court should strike Plaintiff’s discovery requests as served and

decline to issue a scheduling order until after it has addressed KCN’s forthcoming Motion

for Summary Judgment.

       Wherefore, Defendant Keefe Commissary Network LLC respectfully requests that

this Court deny Plaintiff’s request for a Scheduling Order, at least until after this Court

addresses KCN’s forthcoming Motion for Summary Judgment; that Plaintiff’s untimely




Page 3 - DEFENDANT KEEFE COMMISSARY                             BODYFELT MOUNT LLP
NETWORK LLC’S RESPONSE TO PLAINTIFF’S                               Attorneys at Law
                                                          319 SW Washington Street, Suite 1200
MOTION FOR SCHEDULING ORDER AND                                    Portland OR 97204
MOTION TO QUASH DISCOVERY                                Phone: 503-243-1022 Fax: 503-243-2019
        Case 6:18-cv-00103-YY        Document 130    Filed 03/22/21     Page 4 of 5



discovery be quashed; and for such other and further relief as this Court deems meet and

just in the circumstances.


       Respectfully submitted this 22nd day of March, 2021.

                             BODYFELT MOUNT LLP


                             BY:     s/ Vicki M. Smith
                                   Vicki M. Smith, OSB No. 015110
                                   Email: smith@bodyfeltmount.com
                                   Jamie T. Azevedo, OSB No. 050370
                                   Email: azevedo@bodyfeltmount.com
                                   Phone: (503) 243-1022
                                   Fax: (503) 243-2019

                                   Of Attorneys for Defendant Keefe Commissary
                                   Network LLC




Page 4 - DEFENDANT KEEFE COMMISSARY                           BODYFELT MOUNT LLP
NETWORK LLC’S RESPONSE TO PLAINTIFF’S                             Attorneys at Law
                                                        319 SW Washington Street, Suite 1200
MOTION FOR SCHEDULING ORDER AND                                  Portland OR 97204
MOTION TO QUASH DISCOVERY                              Phone: 503-243-1022 Fax: 503-243-2019
        Case 6:18-cv-00103-YY       Document 130    Filed 03/22/21      Page 5 of 5



                             CERTIFICATE OF SERVICE

      I hereby certify that I served a true copy of the foregoing DEFENDANT KEEFE

COMMISSARY NETWORK LLC’S RESPONSE TO PLAINTIFF’S MOTION FOR

SCHEDULING ORDER AND MOTION TO QUASH DISCOVERY on the following attorneys

on the date noted below via the following method:

Bradley W. Monical
7803214
Oregon State Penitentiary
2605 State Street
Salem, OR 97310-0505
      Plaintiff, Pro Se

Curtis M. Glaccum
Sr. Assistant Legal Counsel
Marion County Legal Counsel
P.O. Box 14500
Salem, OR 97309
Fax: (503) 373-4367
Email: cglaccum@co.marion.or.us
       Of Attorneys for Defendants Marion County, Jason Myers, Tad Larson, Deputy
       Straus, Deputy Dunnbarr, Deputy Frieze, Deputy McGowan, Deputy Knospe, and
       Cindy Gage

Method:      US Mail, postage prepaid – To Plaintiff Bradley W. Monical
             Email – Courtesy Copy
             Facsimile
             Hand Delivery
             CM/ECF Electronic Service – To Attorneys for Marion County Defendants


      Dated this 22nd day of March, 2021.


                            BY:     s/ Vicki M. Smith
                                  Vicki M. Smith, OSB No. 015110
                                  Email: smith@bodyfeltmount.com
                                  Jamie T. Azevedo, OSB No. 050370
                                  Email: azevedo@bodyfeltmount.com
                                  Phone: (503) 243-1022
                                  Fax: (503) 243-2019

                                  Of Attorneys for Defendant Keefe Commissary
                                  Network LLC

 Page 1 - CERTIFICATE OF SERVICE                            BODYFELT MOUNT LLP
                                                                Attorneys at Law
                                                      319 SW Washington Street, Suite 1200
                                                               Portland OR 97204
                                                     Phone: 503-243-1022 Fax: 503-243-2019
